Citation Nr: 0730761	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from September 1968 to 
September 1972, and from November 1980 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for "schizotypal 
personality disorder/anxiety disorder, previously diagnosed 
as panic disorder."  In its decision, the RO further 
indicated that, "The issue was also claimed as post-
traumatic stress disorder, psychiatric condition, 
schizoaffective disorder, depression, anxiety, and 
confusion."  The Board has determined that the issue is more 
accurately characterized as stated on the cover page of this 
decision.

In June 2007, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO 
denied a claim of entitlement to service connection for a 
psychiatric condition to include post-traumatic stress 
disorder (PTSD); in an unappealed June 1996 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
PTSD.  

2.  The evidence received since the RO's September 1995 and 
June 1996 decisions that was not previously of record and 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an acquired psychiatric 
disorder, and PTSD.  



CONCLUSIONS OF LAW

1. The RO's September 1995 and June 1996 decisions, which 
denied service connection for an acquired psychiatric 
disorder, and PTSD, became final.  38 U.S.C.A. § 7105(c) 
(2002).  

2.  New and material evidence has been received since the 
RO's September 1995 and June 1996 decisions, which denied 
claims of entitlement to service connection for an acquired 
psychiatric disorder, and PTSD; the claims for service 
connection for an acquired psychiatric disorder, and PTSD, 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 U.S.C.A. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The veteran seeks to reopen claims for service connection for 
an acquired psychiatric disorder, and PTSD.  

A review of the claims files indicates that, in September 
1995, the RO denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, and 
PTSD.  The veteran did not perfect an appeal, and the RO's 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  
The veteran subsequently filed to reopen  his claim for PTSD, 
and in June 1996, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.  The veteran did not perfect an 
appeal, and the RO's decision became final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.

In October 2004, the veteran filed to reopen his claims, and 
in September 2005 the RO determined that new and material 
evidence had not been submitted to reopen the claims.  The 
veteran has appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed on and after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The most recent and final denials of these claim were the 
RO's decisions dated in September 1995 (an acquired 
psychiatric disorder) (other than PTSD), and June 1996 
(PTSD).  Therefore, the Board must determine whether new and 
material evidence has been submitted since the RO's September 
1995 and June 1996 decisions.  See 38 U.S.C.A. § 5108.  

In the September 1995 rating decision, the veteran's service 
medical records from his first period of active duty were not 
associated with the claims files.  The veteran's service 
medical records from his second period of active duty showed 
that he received treatment for what was characterized as 
situational depression in 1978.  In 1987, he was treated for 
what was characterized as situational anxiety, and reactive 
depression, after the veteran reported that his wife was 
having an extramarital affair.  The veteran's separation 
examination report, dated in March 1987, showed that his 
psychiatric condition was clinically evaluated as normal.  As 
for the post-service medical evidence, it consisted of 
private treatment reports, dated between 1987 and 1988, and 
in 1995, and VA examination reports, dated in March and April 
of 1995.  This evidence showed that the veteran had been 
given psychiatric diagnoses of borderline personality 
disorder, dependent personality disorder, panic disorder, 
depression, rule out generalized anxiety disorder, rule out 
adjustment disorder, rule out paranoid personality disorder, 
and possible PTSD.  

At the time of the RO's September 1995 decision, there was no 
medical evidence to show that the veteran had an acquired 
psychiatric disorder, to include PTSD, due to his service.  
In this regard, the only evidence as to PTSD indicated that 
it was a possible condition, as opposed to a confirmed 
diagnosis.

With regard to the claim for PTSD, additional evidence 
received after the RO's September 1995 decision was 
associated with the claims files in the form of a VA hospital 
report, covering treatment in March 1996.  This report showed 
that the veteran received diagnoses that included alcohol 
dependence and alcohol withdrawal seizures.  

The veteran filed to reopen his claim for PTSD, and in the 
June 1996 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the claim 
for PTSD.  The RO essentially noted that the March 1996 VA 
hospital report did not discuss PTSD. 

At the time of the RO's June 1996 decision, there was no 
medical evidence to show that the veteran had a clear 
diagnosis of PTSD, or that PTSD was related to the veteran's 
service.  

Evidence received since the RO's September 1995 and June 1996 
rating decisions includes a VA progress note, dated in 
October 2005, shows that the veteran complained that he had 
been harassed and beaten while in the service, and that the 
examiner noted, "It does appear more likely than not that 
this abuse contributes to his current emotional states."  A 
statement from Jeffrey P. Carley, D.O., dated in April 2005, 
shows that Dr. Carley states that he has treated the veteran 
nine times since 2004, that the veteran has a significant 
psychiatric history, with current symptoms of anxiety, social 
isolation tendencies, and paranoid thought processes, and 
that, "It is reasonable that these related to his traumatic 
experiences as he reports this as a significant recurrent 
imagery."  

This evidence was not of record at the time of the RO's 
September 1995 and June 1996 decisions, and the Board finds 
that this new evidence relates to an unestablished fact 
necessary to substantiate the claim for service connection.  
Briefly stated, this evidence includes current diagnoses of 
an acquired psychiatric disorder, to include PTSD, as well as 
medical evidence which indicates that there may be a nexus 
between an acquired psychiatric disorder and the veteran's 
service.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the claims of 
entitlement to service connection for an acquired psychiatric 
disorder, and PTSD.  


ORDER

New and material evidence having been presented to reopen the 
claims of entitlement to service connection for an acquired 
psychiatric disorder, and PTSD, the claims are reopened.  


REMAND

There is significant evidence indicating that the veteran may 
be receiving disability benefits from the Social Security 
Administration (SSA).  See e.g., veteran's Financial Status 
Report, dated in May 2006; August 2002 letter from the VA 
Pension Maintenance Center, dated in August 2002 (and 
supporting documents).  The SSA's records are not currently 
associated with the claims files.  The administrative 
decision by SSA, along with the medical evidence relied upon, 
must be obtained and associated with the claims folder.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the post-service medical reports contain a 
number of diagnoses of acquired psychiatric disorders, to 
include schizoaffective disorder, mood disorder, and a 
seizure disorder.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not been afforded an 
examination since his filed his claim in 2004.  On remand, 
the veteran should be scheduled for a psychiatric 
examination.

With regard to the claim for PTSD, the veteran argues that he 
has PTSD as a result of noncombat stressors during service.  
Specifically, he asserts that he was physically and verbally 
abused by other Marines during his first period of service, 
to include his Gunnery Sergeant, and that he was subject to 
daily beatings.  See transcript of veteran's hearing, held in 
June 2007; veteran's letter, dated in October 2005; October 
2005 VA progress note.  

For claims based on allegations of personal assault, and 
where the military record does not contain documentation that 
a personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  See generally 
M21-1MR, Part III.iv.4.H.30.a. Behavior changes that occurred 
at the time of the incident might indicate the occurrence of 
an in-service stressor, and in personal assault claims, 
"secondary evidence which documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician." Id.; see also 
38 C.F.R. § 3.034(f)(3).  The changes in the veteran's 
observed behavior must have been witnessed "around the time" 
of the claimed incident.  Id.  

Under the circumstances, the veteran's psychiatric 
examination should include an examination to determine 
whether or not he has PTSD under the criteria as set forth in 
DSM- IV, and, if so, whether it is related to his service. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).



Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to state whether or not he is 
receiving Social Security disability 
benefits, and, if so, the date of the 
decision awarding such benefits.  

2.  If the veteran states that he is 
receiving Social Security disability 
benefits, the RO via the AMC should 
contact the Social Security 
Administration (SSA) and attempt to 
obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision. 

3.  Schedule the veteran for a VA 
psychiatric
examination to determine his psychiatric 
diagnosis(es), to include whether or not 
he has PTSD under the criteria as set 
forth in DSM- IV.  The claims files must 
be provided to a psychiatrist in 
connection with the examination.  

a).  If, and only if, an acquired 
psychiatric disorder other than PTSD is 
found, the psychiatrist should provide an 
opinion as to whether it is at least as 
likely as not (i.e., whether there is a 
50 percent or greater likelihood) that 
the veteran's acquired psychiatric 
disorder had its onset during active 
service or is related to an in-service 
disease or injury.
 
b)  If, and only if, PTSD is found, the 
psychiatrist should provide an opinion as 
to whether it is as least as likely as 
not (i.e., whether there is a 50 percent 
or greater likelihood) that the veteran's 
PTSD was caused or aggravated by his 
service.  If PTSD is diagnosed, the 
psychiatrist must state the stressor(s) 
relied upon to support the diagnosis, and 
the psychiatrist must discuss any 
documented behavior changes following the 
alleged in-service incidents.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

4.  Finally, readjudicate the claims.  If 
either of the benefits sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



